Citation Nr: 0735010	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from December 1968 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
coronary artery disease, claimed as secondary to service-
connected diabetes mellitus.

This case was previously before the Board in February 2004 
and November 2006, wherein the veteran's claim was remanded 
for additional development of the record and due process 
compliance.  The case has been returned to the Board for 
appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's coronary artery disease is causally 
or etiologically related to his service in the military, or 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2001, March 2004, September 2004, March 2005, 
August 2005, and November 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim of entitlement to 
service connection for coronary artery disease, including as 
secondary to service-connected diabetes mellitus.

In addition, the November 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claim for service connection, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of complete VCAA notice.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although VCAA notice was not 
completed prior to the initial adjudication, the claim has 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for coronary artery 
disease, to include as secondary to his service-connected 
diabetes mellitus, so it must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, coronary artery disease 
during his military service.  Moreover, the veteran's 
separation examination report was normal, with a normal 
clinical evaluation of the heart and vascular system.  The 
Board also notes that it appears that the veteran did not 
make any related complaints at his discharge.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's coronary artery disease was not 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service in December 1971.  
Instead, it appears that the veteran was not diagnosed with 
coronary artery disease until June 1997, nearly 16 years 
after his active duty service in the military had concluded.  
In addition, the veteran's various VA and private treatment 
records indicate that the veteran had a lengthy history of 
hypertension and hypercholesterolemia.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

More significantly, there is no competent clinical evidence 
that relates his current back disability to his service.  The 
Board acknowledges that in June 2001 and February 2002 
statements, D. A. D., M.D. (Dr. D) opined that the veteran's 
coronary artery disease was a complication of the veteran's 
service-connected diabetes mellitus.  However, Dr. D also 
noted that the veteran's diabetes mellitus was not diagnosed 
until July 1997.  Moreover, Dr. D did not provide a rationale 
for his opinion, and appears to have based his opinion on the 
history as related by the veteran, and not a review of the 
entire claims file.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  The veteran's unsubstantiated 
assertions cannot summarily be accepted as fact.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (and the presumption 
of credibility is not found to "arise" or apply to a 
statement of a physician based on a factual premise or 
history as related by the veteran).

In contrast, May 2002 and June 2006 VA examiners, and more 
recently, an April 2007 VA physician's medical opinion, after 
a full review of the veteran's claims file, concluded that 
the veteran's coronary artery disease was not related to his 
service-connected diabetes mellitus.  The May 2002 VA 
examiner noted that the veteran's coronary artery disease was 
diagnosed prior to his diabetes mellitus.  The April 2007 VA 
physician noted that the highest risk factors for coronary 
artery disease is hypercholesterolemia and poorly controlled 
hypertension, and that it takes many years to develop 
coronary artery disease.  The VA physician also stated that, 
although the veteran had an elevated glucose level in 1995 
and was diagnosed with coronary artery disease in 1997, this 
was not sufficient time to conclude that the veteran's 
diabetes caused his coronary artery disease.  More 
significantly, according to the April 2007 VA physician, the 
veteran's diabetes mellitus was well-controlled by diet and 
exercise for several years after diagnosis, and remains well-
controlled by oral medication, thus making it unlikely that 
his diabetes mellitus caused or aggravated his coronary 
artery disease.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the opinions of the VA examiners 
and physician, who reviewed the veteran's entire claims 
folder prior to finding that it was unlikely that the 
veteran's coronary artery disease was related to his military 
service, including his service-connected diabetes mellitus, 
are of significant probative value.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In short, the only evidence portending that the veteran's 
coronary artery disease is in any way related to his service 
in the military, including his service-connected diabetes 
mellitus, comes from him personally.  As a layman, the 
veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of this condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for coronary artery disease, including as 
due to service-connected diabetes mellitus, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


